219 S.W.3d 841 (2007)
STATE OF Missouri, Respondent,
v.
Brandon WHITE, Appellant.
No. WD 65706.
Missouri Court of Appeals, Western District.
April 24, 2007.
Craig Allan Johnston, State Public Defender Office, Columbia, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang, Joshua N. Corman, Office of Attorney General, Jefferson City, for Respondent.
Before PATRICIA A. BRECKENRIDGE, Presiding Judge, HAROLD L. LOWENSTEIN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Brandon White ("White") appeals his conviction on two counts of delivery of a controlled substance near a school in violation of Missouri Revised Statutes, section 195.214 (2000). Those convictions followed a jury trial in Carroll County, in which two of the State's exhibits consisted of cocaine allegedly purchased from White by an informant cooperating with law enforcement officials. White objected to the admission of that evidence at trial and now claims that those exhibits were improperly admitted. That claim, which White characterizes as a failure to establish an adequate chain of custody, is based on inconsistent descriptions of the cocaine at issue by various prosecution witnesses. Having reviewed the record on appeal, we find no abuse of discretion in the admission of the challenged evidence. Finding no jurisprudential purpose that would be served by a full written opinion, we affirm the judgment of the trial court pursuant to Missouri Rules of Court, Rule 30.25(b).